Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-26 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-15, 17-19 and 21-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wunderlich et al. (US Patent Application 2017/0249718), herein after referred to as Wunderlich.
independent claim 1, Wunderlich discloses an arrangement of a graphical user interface in a transportation vehicle (abstract and figures 3-6), the arrangement comprising: 
a transportation vehicle driver seat having an associated reach area (Figure 1 reference vehicle 10 with seats 24 and 26 respectively associated with driver 20 and passenger 22. Figures 4-5 respectively depicts a driver’s side display region 36 and passenger side display region 38. Paragraph [0041] describes the driver-side display region 36 to be displaced in a direction of the driver such that the driver can actuate the corresponding operator control elements of the graphic user interface 32 (displayed in driver-side display region 36) without leaving his customary driving position (a description of associating the driver’s seat reach area to the display 14). Paragraph [0043] describes the passenger side display region 38 to be displaced in a direction of the passenger such that the passenger can actuate the corresponding operator control elements (displayed in passenger side display region 38) without having to change his position in the passenger seat 26 (a description of associating the passenger seat’s reach area to the display 14).) based on a position of the transportation vehicle driver seat (paragraph [0041] the driver-side display region 36 to be displaced in a direction of the driver such that the driver can actuate the corresponding operator control elements of the graphic user interface 32 without leaving his customary driving position. That direction being the left side position of the vehicle (figure 1 reference driver located on left side of display 14 and passenger 22 located on the right side of the display 14). The reach-area 36 is specifically displayed on the left side position of the display (closer to the driver) to perform the described function of the driver to operate the controls without leaving his customary driving position (as opposed to be displayed on the right side). Displaying the region 36 on the left side, which is the same side as the driver, is a description of the reach area based on a position of the transportation vehicle driver seat.); 

paragraph [0037] describes the display device 14 as a touch-sensitive display device) arranged in the transportation vehicle relative to the transportation vehicle driver seat (figure 2 reference touchscreen 14 arranged in vehicle 10) so a first subarea of the touchscreen is arranged inside the reach area and a second subarea is arranged outside the reach area (figures 4-6 depicts a first subarea/driver’s side display region 36 and a passenger’s side display region 38 described in paragraph [0041] wherein first subarea 36 is described to be within reach (without leaving customary driving position) and second subarea 38 is outside of first subarea 36 and therefore interpreted as out reach of the driver 20. Figure 6 depicts wherein driver’s side display region 36 may be increased in size extending into the original passenger display area 38 (as originally shown in figure 5) as described in paragraph [0047]. This extended area of the driver’s side display region 36 is interpreted to be a region out of reach of the driver (as described in reference to figure 4) but still displayed for a driver as described in paragraph [0044]. Herein after the “extended area 36” will be referenced to regard the claimed second subarea and “original area 36” will be referenced to regard the claimed first subarea.); and 
a control unit (figure 1 reference control device 16) configured to produce a virtual control surface having an application area (figures 4 and 6 reference original area 36) and an information area (figure 6 reference extended area 36), wherein the virtual control surface is output on the touchscreen so the application area extends substantially over the first subarea of the touchscreen and the information area extends substantially over the second subarea of the touchscreen (Figure 6 reference depicted graphic user interface displayed in substantially the original area 36 wherein area 36 as a whole (including original and extended area 36) is described in paragraphs [0044]-[0045] to display graphic user interface 32. Please note, currently in so far as this independent claim, “application” and “information” are interpreted as labels of the term “area” with no patentable weight. Stating an area is an application or an area is information either (that are displayed) comprises no inherent difference compared to a first or second area which displays any content. For example further detailing the application area to display an executed application applies patentable weight to the term application area via the definition.), 
wherein output results in a first segment of the virtual control surface are displayed on the touchscreen (The current application’s support for “first segment” is depicted in originally filed figures 2A and 2B reference 21. The current application’s originally filed specification defines first and second segments to be defined as each extending over the whole height of the control surface 10 (virtual) and in an overlapping arrangement to form a common area 23. In view of the definition, the first and second segments and common area are a mental process assigning imaginary boundaries/definitions to virtual/imaginary objects. In view of such, reference prior art Wunderlich figure 6 such that a mental process may inherently be performed to define a first segment to regard the length or area of the whole area 36 (including both extended and original areas 36). It is noted the identification ); 
wherein a second segment of the virtual control surface is output on the touchscreen based on detection of a control action (Figures 5 and 6 depict passenger’s hand touching display 14 described in paragraph [0043] that a “passenger would like to operate the display device 14” in which the graphical user interface 32 is displayed in region 38 (the second segment regard the length/area of area 38 as depicted in figure 5). The detection of a driver/passenger to “would like to operate the display device 14” is described in paragraph [0040] to be a detection by a camera system 18 or additionally a capacitive touch-sensitive display device 14 whether driver/passenger’s finger is closer than a predetermined distance from the display device 14. The action of the finger being closer than a predetermined distance is a description of a detectable control action.), and
wherein the touchscreen is arranged between a driver’s seat and a passengers seat of the transportation vehicle (figures 1 and 2 reference display 14 arranged between driver seat 20 and passenger seat 22) and a reach area of the driver is paragraph [0041] the driver-side display region 36 to be displaced in a direction of the driver such that the driver can actuate the corresponding operator control elements of the graphic user interface 32 without leaving his customary driving position. That direction being the left side position of the vehicle (figure 1 reference driver located on left side of display 14 and passenger 22 located on the right side of the display 14). The reach-area 36 is specifically displayed on the left side position of the display (closer to the driver) to perform the described function of the driver to operate the controls without leaving his customary driving position (as opposed to be displayed on the right side). Displaying the region 36 on the left side, which is the same side as the driver, is a description of the reach area based on a position of the transportation vehicle driver seat.).
Regarding claim 2, Wunderlich discloses the arrangement of claim 1, wherein the touchscreen is arranged between a driver's seat and a passenger seat of the transportation vehicle (figure 2 reference touch screen display 14 arranged between driver and passenger seats as also symbolized in figure 1). 
Regarding claim 3, Wunderlich discloses the arrangement of claim 1, wherein the application area has at least one button associated with an application program (figure 4 and paragraph [0041] describes the displayed graphic user interface 32 to enable a driver 20 to actuate the corresponding operator control element of the (associated with) graphic user interface 32 (a description of a button)). 
Regarding claim 4, Wunderlich discloses the arrangement of claim 3, wherein the arrangement is configured to detect a selection input and the button is configured to enable selection of the application program using the associated button (Figure 4 and paragraph [0041] describes the displayed graphic user interface 32 to enable a driver 20 to actuate the corresponding operator control element of the (associated with) graphic user interface 32 (a description of a button). Paragraph [0045] describes the control elements of the graphic user interface 32 regard a variety of driver assistance systems, such as, for example, GUI brightness, instrument combinations, a cruise control and adjustable electronic driving stability system.). 
Regarding claim 5, Wunderlich discloses the arrangement claim 1, wherein the information area has an associated information functionality that is formed based on an external or prescribed configuration (Figure 6 reference extended area 36 comprising an associated information functionality (depicted blank however paragraphs [0044]-[0045] described to display graphic user interface 32 to the whole of area 36 including original and extended areas) formed based on a prescribed configuration (configuration depicted as shown in figure 6).). 
Regarding claim 6, Wunderlich discloses the arrangement of claim 1, wherein the arrangement is configured to detect a user identification and the information area is produced based on the user identification (Paragraph [0037] describes to detect a user to apply a user profile for different individuals in each case and detect and store their operator control actions on the display 14, depending on the operator control actions, to select in a manner specific to the user profile the displayed contents of a graphic user interface, the contents being displayed by the display device 14.). 
Regarding claim 8, Wunderlich discloses the arrangement of claim 6, wherein the user identification is used to form output data of an application program (Figure 6 reference graphical user interface 32 (application program) which comprises by definition allowing user to interact with an electronic device via graphical control elements (depicted) which is a description of “form output data.), and the information area comprises an output of the output data (Paragraphs [0044] describes area 36 as a whole (including original area 36 and extended area 36 (information area)) to display GUI 32. Paragraph [0045] describes the control elements of the graphic user interface 32 regard a variety of driver assistance systems, such as, for example, GUI brightness, instrument combinations, a cruise control and adjustable electronic driving stability system.). 
Regarding claim 9, Wunderlich discloses the arrangement of claim 1, wherein the first and the second segment of the virtual control surface are formed so that all subsections of the application area are displayed in the first subarea of the touchscreen (Figures 4 and 6 reference all subsections displays in first subarea original area 36). 
Regarding claim 10, Wunderlich discloses the arrangement of claim 1, wherein the second segment of the virtual control surface is shifted in comparison with the first segment (figures 4/6 reference first segment (whole area/length 36) is shifted in comparison to second segment depicted in figure 5 (area/length 38)). 
Regarding claim 11, Wunderlich discloses the arrangement of claim 1, wherein the information area extends over 1/3 to 2/3 of the surface area of the first segment of the virtual control surface (Figure 3 reference central display region 34 aligned over triangle symbol such that display 14 is aligned with the bar comprising the triangle symbol at an imaginary 50%/half point. Figure 4 depicts original area 36 to regard a first 50% of the display area. Figure 6 depicts the extended area 36 to extend to about 1/3 more or to the 75% point of the whole surface area describing the information area to extend over 1/3 to 2/3 of the surface area of the first segment (whole area of 36).).
Regarding claim 12, Wunderlich discloses the arrangement of claim 1, wherein the virtual control surface has a common area comprised by the first and the second segment (figure 6 reference length/area 36 as first segment and figure 5 reference length/area 38 as second segment wherein the first and second segment comprises an overlap described above as “extended area 36”). 
claim 13, Wunderlich discloses the arrangement of claim 1, wherein an activation action for an application program is detected and output data produced by the application program are outputted in the application area (Paragraphs [0044] describes area 36 as a whole (including original area 36 and extended area 36 (information area)) to display GUI 32. Paragraph [0045] describes the control elements of the graphic user interface 32 regard a variety of driver assistance systems, such as, for example, GUI brightness, instrument combinations, a cruise control and adjustable electronic driving stability system.). 
Regarding independent claim 14, Wunderlich discloses a method for providing a graphic user interface in a transportation vehicle (abstract and figures 3-6) having a transportation vehicle seat (Figure 1 reference vehicle 10 with seats 24 and 26 respectively associated with driver 20 and passenger 22.), a touchscreen  (paragraph [0037] describes the display device 14 as a touch-sensitive display device) and a control unit (figure 1 reference control device 16), the method comprising
assigning a reach area to the transportation vehicle driver seat (Figure 1 reference vehicle 10 with seats 24 and 26 respectively associated with driver 20 and passenger 22. Figures 4-5 respectively depicts a driver’s side display region 36 and passenger side display region 38. Paragraph [0041] describes the driver-side display region 36 to be displaced in a direction of the driver such that the driver can actuate the corresponding operator control elements of the graphic user interface 32 (displayed in driver-side display region 36) without leaving his customary driving position (a description of associating the driver’s seat reach area to the display 14). Paragraph [0043] describes the passenger side display region 38 to be displaced in a direction of the passenger such that the passenger can actuate the corresponding operator control elements (displayed in passenger side display region 38) without having to change his position in the passenger seat 26 (a description of associating the passenger seat’s reach area to the display 14).) based on a position of the transportation vehicle driver seat  paragraph [0041] the driver-side display region 36 to be displaced in a direction of the driver such that the driver can actuate the corresponding operator control elements of the graphic user interface 32 without leaving his customary driving position. That direction being the left side position of the vehicle (figure 1 reference driver located on left side of display 14 and passenger 22 located on the right side of the display 14). The reach-area 36 is specifically displayed on the left side position of the display (closer to the driver) to perform the described function of the driver to operate the controls without leaving his customary driving position (as opposed to be displayed on the right side). Displaying the region 36 on the left side, which is the same side as the driver, is a description of the reach area based on a position of the transportation vehicle driver seat); 
positioning the touchscreen (paragraph [0037] describes the display device 14 as a touch-sensitive display device) in the transportation vehicle relative to the transportation vehicle seat (figure 2 reference touchscreen 14 arranged in vehicle 10) so a first subarea of the touchscreen is arranged inside the reach area and positioning a second subarea is outside the reach area (figures 4-6 depicts a first subarea/driver’s side display region 36 and a passenger’s side display region 38 described in paragraph [0041] wherein first subarea 36 is described to be within reach (without leaving customary driving position) and second subarea 38 is outside of first subarea 36 and therefore interpreted as out reach of the driver 20. Figure 6 depicts wherein driver’s side display region 36 may be increased in size extending into the original passenger display area 38 (as originally shown in figure 5) as described in paragraph [0047]. This extended area of the driver’s side display region 36 is interpreted to be a region out of reach of the driver (as described in reference to figure 4) but still displayed for a driver as described in paragraph [0044]. Herein after the “extended area 36” will be referenced to regard the claimed second subarea and “original area 36” will be referenced to regard the claimed first subarea.); and 
figure 1 reference control device 16) a virtual control surface having an application area (figures 4 and 6 reference original area 36) and an information area (figure 6 reference extended area 36);
outputting, the virtual control surface is on the touchscreen so the application area extends substantially over the first subarea of the touchscreen and the information area extends substantially over the second subarea of the touchscreen (Figure 6 reference depicted graphic user interface displayed in substantially the original area 36 wherein area 36 as a whole (including original and extended area 36) is described in paragraphs [0044]-[0045] to display graphic user interface 32. Please note, currently in so far as this independent claim, “application” and “information” are interpreted as labels of the term “area” with no patentable weight. Stating an area is an application or an area is information either (that are displayed) comprises no inherent difference compared to a first or second area which displays any content. For example further detailing the application area to display an executed application applies patentable weight to the term application area via the definition.), wherein the output results in a first segment of the virtual control surface being displayed on the touchscreen (The current application’s support for “first segment” is depicted in originally filed figures 2A and 2B reference 21. The current application’s originally filed specification defines first and second segments to be defined as each extending over the whole height of the control surface 10 (virtual) and in an overlapping arrangement to form a common area 23. In view of the definition, the first and second segments and common area are a mental process assigning imaginary boundaries/definitions to virtual/imaginary objects. In view of such, reference prior art Wunderlich figure 6 such that a mental process may inherently be performed to define a first segment to regard the length or area of the whole area 36 (including both extended and original areas 36). It is noted the identification ); 
detecting a control action; and 
Figures 5 and 6 depict passenger’s hand touching display 14 described in paragraph [0043] that a “passenger would like to operate the display device 14” in which the graphical user interface 32 is displayed in region 38 (the second segment regard the length/area of area 38 as depicted in figure 5). The detection of a driver/passenger to “would like to operate the display device 14” is described in paragraph [0040] to be a detection by a camera system 18 or additionally a capacitive touch-sensitive display device 14 whether driver/passenger’s finger is closer than a predetermined distance from the display device 14. The action of the finger being closer than a predetermined distance is a description of a detectable control action.). 
Regarding claim 15, Wunderlich discloses the method of claim 14, wherein a user identification is detected and the information area is produced based on of the user identification (Paragraph [0037] describes to detect a user to apply a user profile for different individuals in each case and detect and store their operator control actions on the display 14, depending on the operator control actions, to select in a manner specific to the user profile the displayed contents of a graphic user interface, the contents being displayed by the display device 14.). 
Regarding claim 16, Wunderlich discloses the method of claim 14, wherein the application area has at least one button associated with an application program (figure 4 and paragraph [0041] describes the displayed graphic user interface 32 to enable a driver 20 to actuate the corresponding operator control element of the (associated with) graphic user interface 32 (a description of a button)). 
Regarding claim 17, Wunderlich discloses the method of claim 16, wherein selection input is detected and selection of the application program is performed using the associated button (Figure 4 and paragraph [0041] describes the displayed graphic user interface 32 to enable a driver 20 to actuate the corresponding operator control element of the (associated with) graphic user interface 32 (a description of a button). Paragraph [0045] describes the control elements of the graphic user interface 32 regard a variety of driver assistance systems, such as, for example, GUI brightness, instrument combinations, a cruise control and adjustable electronic driving stability system.). 
Regarding claim 18, Wunderlich discloses the method of claim 14, wherein the information area has an associated information functionality that is formed based on an external or prescribed configuration (Figure 6 reference extended area 36 comprising an associated information functionality (depicted blank however paragraphs [0044]-[0045] described to display graphic user interface 32 to the whole of area 36 including original and extended areas) formed based on a prescribed configuration (configuration depicted as shown in figure 6).). 
Regarding claim 19, Wunderlich discloses the method of claim 16, wherein the information area is produced based on the user identification (Paragraph [0037] describes to detect a user to apply a user profile for different individuals in each case and detect and store their operator control actions on the display 14, depending on the operator control actions, to select in a manner specific to the user profile the displayed contents of a graphic user interface, the contents being displayed by the display device 14.). 
Regarding claim 21, Wunderlich discloses the method of claim 19, wherein the user identification is used to form output data of an application program (Figure 6 reference graphical user interface 32 (application program) which comprises by definition allowing user to interact with an electronic device via graphical control elements (depicted) which is a description of “form output data.), and the information area comprises an output of the output data (Paragraphs [0044] describes area 36 as a whole (including original area 36 and extended area 36 (information area)) to display GUI 32. Paragraph [0045] describes the control elements of the graphic user interface 32 regard a variety of driver assistance systems, such as, for example, GUI brightness, instrument combinations, a cruise control and adjustable electronic driving stability system.). 
Regarding claim 22, Wunderlich discloses the method of claim 14, wherein the first and the second segment of the virtual control surface are formed so that all subsections of the application area are displayed in the first subarea of the touchscreen (Figures 4 and 6 reference all subsections displays in first subarea original area 36). 
Regarding claim 23, Wunderlich discloses the method of claim 14, wherein the second segment of the virtual control surface is shifted in comparison with the first segment (figures 4/6 reference first segment (whole area/length 36) is shifted in comparison to second segment depicted in figure 5 (area/length 38)). 
Regarding claim 24, Wunderlich discloses the method of claim 14, wherein the information area extends over 1/3 to 2/3 of the surface area of the first segment of the virtual control surface (Figure 3 reference central display region 34 aligned over triangle symbol such that display 14 is aligned with the bar comprising the triangle symbol at an imaginary 50%/half point. Figure 4 depicts original area 36 to regard a first 50% of the display area. Figure 6 depicts the extended area 36 to extend to about 1/3 more or to the 75% point of the whole surface area describing the information area to extend over 1/3 to 2/3 of the surface area of the first segment (whole area of 36).).
Regarding claim 25, Wunderlich discloses the method of claim 14, wherein the virtual control surface has a common area comprised by the first and the second segment (figure 6 reference length/area 36 as first segment and figure 5 reference length/area 38 as second segment wherein the first and second segment comprises an overlap described above as “extended area 36”). 
claim 26, Wunderlich discloses the method of claim 14, wherein an activation action for an application program is detected and output data produced by the application program are outputted in the application area (Paragraphs [0044] describes area 36 as a whole (including original area 36 and extended area 36 (information area)) to display GUI 32. Paragraph [0045] describes the control elements of the graphic user interface 32 regard a variety of driver assistance systems, such as, for example, GUI brightness, instrument combinations, a cruise control and adjustable electronic driving stability system.). 

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wunderlich in view of Chi et al. (US Patent Application Publication 2016/0342327), herein after referred to as Chi.
Regarding claim 7, Wunderlich discloses the arrangement of claim 6.
Wunderlich does not specifically disclose wherein the information area comprises a text message having a name of a user, a display of a time and/or a transportation vehicle representation. 
Chi discloses a display comprising a plurality of areas (figure 7 reference 21, 22 and 30), wherein one area comprises a text message having a name of a user figure 8b reference text message having a name of a user of the device, paragraph [0208]), a display of a time (figure 8e) and/or a transportation vehicle representation.
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Wunderlich’s information area with the known technique of comprising a text message having a name of a user and/or display of a time yielding the predictable results of displaying various contents at the same time as disclosed by Chi (paragrpahs [0207]-[0208]).
Regarding claim 20, Wunderlich discloses the method of claim 19.
Wunderlich does not specifically disclose wherein the information area comprises a text message having a name of a user, a display of a time and/or a transportation vehicle representation. 
Chi discloses a display comprising a plurality of areas (figure 7 reference 21, 22 and 30), wherein one area comprises a text message having a name of a user (figure 8b reference text message having a name of a user of the device, paragraph [0208]), a display of a time (figure 8e) and/or a transportation vehicle representation.
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Wunderlich’s information area with the known technique of comprising a text message having a name of a user and/or display of a time yielding the predictable results of displaying various contents at the same time as disclosed by Chi (paragrpahs [0207]-[0208]).

Response to Arguments
5.		Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. Applicant argues a modified version of subject matter previously claimed by claim 2. The subject matter in question states “…an associated reach area based on a position of the transportation vehicle driver seat”. Prior art Wunderlich discloses in paragraph [0041] the driver-side display region 36 to be displaced in a direction of the driver such that the driver can actuate the corresponding operator control elements of the graphic user interface 32 without leaving his customary driving position. That direction being the left side position of the vehicle (figure 1 reference driver located on left side of display 14 and passenger 22 located on the right side of the display 14). The reach-area 36 is specifically displayed on the left side position of the display (closer to the driver) to perform the described function of the driver to operate the controls without leaving his customary driving position (as opposed to be displayed on the right side). Displaying the region 36 on the left side, which is the same side as the driver, is a description of the reach area based on a position of the transportation vehicle driver seat.
		This action is final necessitated by amendment.

Conclusion
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US Patent Application Publication 2014/0152600) the entirety of the invention regards a left side GUI to regard a driver and a right side GUI to regard a passenger such that a common area therebetween displays information.
Ricci (US Patent Application Publication 2014/0309864) figures 28A-29B depict various adjustable GUIs for a vehicle display.
Cheong et al. (US Patent Application Publication 2018/0039408) describes a display with adjustable display areas (figure 6B).
Ishihara et al. (US Patent Application Publication 2011/0007009) the invention as a whole describes a display device which modifies user interface based on a user’s reach (with their thumb of a handheld device).
Leppanen et al. (US Patent Application Publication 2015/0268840) describes a vehicle  display between driver and passenger seats comprises three display areas equally partitioned and associated with either the driver, passenger, or both (figure 2C and paragraph [0069]).
Clements et al. (US Patent Application Publication 2014/0263511) describes a center console display which physically shifts between driver and passenger reach.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622